BUTTLER, J.,
dissenting.
Because I agree with the trial court’s holding that a person who is not operating a motor vehicle is not obliged to submit to a breath test, even though the arresting officer *24has reasonable grounds to believe that the person is intoxicated, I would affirm the trial court’s judgment, and therefore dissent.
The majority overlooks the predicate upon which a breath test may be demanded of one whom the police reasonably suspect is under the influence of intoxicants: that is, that the person be operating the motor vehicle, by virtue of which the person has impliedly consented to a chemical test of his or her breath for the purpose of determining the alcoholic content of his or her blood. ORS 487.805(1) provides:
"(1) Any person who operates a motor vehicle upon the highways of this state shall be deemed to have given consent, subject to ORS 487.805 to 487.835, to a chemical test of the person’s breath for the purpose of determining the alcoholic content of the person’s blood if the person is arrested for driving a motor vehicle while under the influence of intoxicants in violation of ORS 487.540 or of a municipal ordinance. A test shall be administered upon the request of a police officer having reasonable grounds to believe the person arrested to have been driving while under the influence of intoxicants in violation of ORS 487.540 or of a municipal ordinance.” (Emphasis supplied.)
As I read the statute, it is clear that only the person who is operating the motor vehicle is deemed to have consented to the chemical test of his breath; therefore, one who is not operating a motor vehicle is not deemed to have given his consent to such a test, and may not be compelled to submit to it. . Given that basic premise, the last sentence of ORS 487.805(1), which states: "* * * A test shall be administered upon the request of a police officer having reasonable grounds to believe the person arrested to have been driving while under the influence of intoxicants in violation of ORS 487.540 or of a municipal ordinance,” must be read to mean that if the police officer has reasonable grounds to believe that the person who is operating the motor vehicle was doing so while under the influence of intoxicants, the officer may administer the test. If that is not the case, then the first sentence would have to mean that any person whom a police officer reasonably believes to be operating a motor vehicle upon the highways of this *25state shall be deemed to have given consent, etc. Clearly this is not what the law says or means.
The majority, by construing substantially identical language in ORS 482.550(2)(b) to mean that it is sufficient that the police officer have reasonable grounds to believe that the person refusing to submit to the test had been driving, emphasizes the wrong portion of the statutory language. I think the language "* * * under the influence of intoxicants in violation of ORS 487.540 or of a municipal ordinance” is the significant language. In other words, the person must have been operating the motor vehicle, and the police officer have reasonable grounds to believe that the person was doing so under the influence of intoxicants.
Concededly the majority opinion is supported clearly by Leabo v. SER/Motor Vehicles Division, 46 Or App 55, 610 P2d 317 rev den 289 Or 337 (1980). Leabo, however, suffers from the same oversight: we failed to acknowledge the basic premise for the state’s right to demand a person’s submission to a breath test, namely, that the person be operating a motor vehicle upon the highways of this state. Therefore, we should not adhere to it.
I would affirm the trial court’s judgment, and therefore respectfully dissent.